764 N.W.2d 576 (2009)
Charles ALLEN and Lisa Allen, Plaintiffs-Appellees,
v.
BLOOMFIELD HILLS SCHOOL DISTRICT, Defendant-Appellant.
Docket No. 137607. COA No. 275797.
Supreme Court of Michigan.
May 8, 2009.

Order
On order of the Court, the application for leave to appeal the September 23, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether post-traumatic stress disorder may qualify as a "bodily injury" that permits a plaintiff to avoid the application of governmental immunity from tort liability under the motor vehicle exception, MCL 691.1405. The parties may file supplemental briefs within 56 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc., and the Insurance Institute of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.